Case 6:20-cr-00121-RBD-GJK Document 13 Filed 10/27/20 Page 1 of 2 PageID 33




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

  UNITED STATES OF AMERICA,

        Plaintiff,

  v.                                             Case No: 6:20-cr-121-Orl-37DCI

  JACQUELINE OCTAVIA EUGENE,

        Defendant.
                               /

             NOTICE OF APPEARANCE AND SUBSTITUTION OF COUNSEL

        The Office of the Federal Defender has been appointed by the Court to

  represent Jacqueline Octavia Eugene, in the above-styled cause.

        The Clerk is requested to remove Michael S. Ryan, Assistant Federal

  Defender, as notice counsel, and enter the appearance of Ali Kamalzadeh,

  Assistant Federal Defender, as counsel for the Defendant.

        Respectfully submitted this 27th day of October 2020.

                                              JAMES T. SKUTHAN
                                              ACTING FEDERAL DEFENDER
                                              /s/ Ali Kamalzadeh
                                              Ali Kamalzadeh
                                              Assistant Federal Defender
                                              Florida Bar No. 0115995
                                              201 S. Orange Avenue, Suite 300
                                              Orlando, FL 32801
                                              Telephone: 407-648-6338
                                              Facsimile: 407-648-6095
                                              E-Mail: Ali_Kamalzadeh@fd.org
Case 6:20-cr-00121-RBD-GJK Document 13 Filed 10/27/20 Page 2 of 2 PageID 34




                      UNITED STATES OF AMERICA V. JACQUELINE OCTAVIA EUGENE
                                               Case No: 6:20-cr-121-Orl-37DCI


                             CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that undersigned electronically filed the foregoing

  Notice of Appearance and Substitution of Counsel with the Clerk of Court by using

  the CM/ECF system which will send a notice of electronic filing to Shawn Napier,

  Assistant United States Attorney, this 27th day of October 2020.

                                                     /s/ Ali Kamalzadeh
                                                     Attorney for Defendant




                                         2
